The affirmative proof by five witnesses who all testified before the trial court that on May 29, 1915, Mrs. Doudera gave birth to this undeveloped seven-months child after the mother’s advancing pregnancy had become notieeable, was rightly accepted by the court, especially after a physical examination by a gynecologist, named by the court on plaintiff’s request, did not disprove the mother’s capacity to conceive and bring forth a child. No error is presented by the exception taken to the court’s rulings, The judgment is affirmed, with costs to the defendant Florence Doudera and to the guardian ad litem,. Rich, Putnam,. Kelly and Jayeox, JJ., concurred; Jenks, P. J., not voting.